Citation Nr: 1733561	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 

2. Entitlement to service connection for a thyroid condition, as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Oakland, California.

In April 2017, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. At the August 2009 VA examination, the Veteran demonstrated 53 decibels pure tone threshold average in the right ear, with speech discrimination measured at 92 percent, and 54 decibel pure tone threshold average in the left ear with speech discrimination measured at 94 percent. 

2. At the August 2010 VA medical examination, the Veteran demonstrated 55 decibels pure tone threshold average in the right ear, and 61 decibels pure tone threshold average in the left ear.

3. The Veteran does not have a diagnosed radiogenic disease.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss prior to August 25, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2016).  

2. The criteria for a 10 percent rating for bilateral hearing loss since August 25, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2016).  

3. The requirements for entitlement to service connection for a thyroid condition have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.309 (d), 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Bilateral hearing loss

The Veteran contends that his service-connected bilateral hearing loss disability is severe enough to warrant compensation.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the pure tone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the pure tone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (d). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85 (e). 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86 (a). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

The Veteran was examined by VA twice during the appellate period. At the August 2009 audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
60
90
LEFT
20
20
35
75
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear using the Maryland CNC speech discrimination test. The average pure tone thresholds of 1000, 2000, 3000, and 4000 Hz, rounded to the nearest whole number, were 53 decibels for both ears. The Veteran was assessed with mild sloping to a profound sensorineural hearing loss in both ears. The examiner noted the functional effects of the Veteran's hearing loss included trouble hearing or understanding high-pitched voices (such as women and small children), and increased trouble hearing any speaker with background noise.

At the August 2010 audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
85
LEFT
20
30
45
90
80

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). Speech audiometry was conducted using the NU-6 test and revealed speech recognition ability of 72 percent in both ears. The average pure tone thresholds of 1000, 2000, 3000 and 4000 Hz were 55 decibels for the right ear and 61 decibels for the left ear. The testing revealed normal sloping to a profound sensorineural hearing loss in both ears. The examiner did not opine on the functional impact of the Veteran's hearing loss, but indicated the Veteran was eligible for hearing aids.

The evidence does not support a finding of "exceptional" hearing loss in the current case. Specifically, the defined regulatory "exceptional" patterns (pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record. With regards to the August 2009 examination, the results yield a numerical designation of I for the right ear (between 50 and 57 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of I for the left ear (between 50 and 57 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a non-compensable disability evaluation. 

With regards to the August 2010 examination, because the examiner used the NU-6 speech discrimination test and not the Maryland CNC test, only the numeric designation based on pure tone threshold averages in Table VIa can be used to determine the percentage of hearing impairment. Using only pure tone average results yield a numerical designation of III for the right ear (between 49 and 55 average pure tone decibel hearing loss) and a numerical designation of IV for the left ear (between 56 and 62 average pure tone decibel hearing loss). Entering the category designations for each ear into Table VII results in a 10 percent disability rating.

The preponderance of the evidence is against finding a compensable rating for the Veteran's hearing loss prior to the August 25, 2010, audiological examination. The August 2009 VA medical examination audiometric results are probative and valid for rating purposes. The results include both pure tone thresholds and speech discrimination testing using the Maryland CNC test. The results of this test reflect the severity of the Veteran's bilateral hearing loss at the time. 

The Board finds that a staged rating is warranted. The August 2010 VA medical examination audiometric results are also probative and appear valid for rating purposes. While the results do not include speech discrimination scores that can be used for rating purposes, they include pure tone thresholds at each of the four required frequencies and provide a result and diagnosis that reflect the severity of the Veteran's bilateral hearing loss at the time. Thus a staged rating is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people with background noise present. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings establishes a non-compensable rating prior to August 25, 2010.  

The preponderance of the evidence is against the claim for an initial compensable disability rating for bilateral hearing loss prior to August 25, 2010. A 10 percent disability rating since August 25, 2010, is granted. 

Service Connection - Thyroid

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

 For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways. First, there are 15 types of cancer that are presumptively service-connected if they become manifest in a radiation-exposed veteran.  38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309 (d). Second, 38 C.F.R. § 3.311 (b) (2) lists other radiogenic diseases that may also be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure during service. Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service. See Combee, 34 F.3d 1039, 1045.The Veteran contends his thyroid condition is presumptively service-connected because he was exposed to radiation in service and that he currently has non-malignant thyroid nodule disease. The Veteran does not contend direct service connection for his claimed condition, and the Board will limit its analysis to presumptive service connection only.

The Veteran underwent a partial right thyroid lobectomy in February 2004 after a right thyroid nodule was confirmed via ultrasound and biopsy. At the time of the surgery, the potential malignancy of the nodule was unknown. The final diagnosis after surgery indicated the nodule was not malignant, the thyroid demonstrated follicular adenoma, and that there were no other abnormalities noted in the adjacent or remaining thyroid.  

 The Veteran does not have a radiogenic disease that can be presumptively service-connected. The Veteran has not been diagnosed with or treated for thyroid cancer, one of the fifteen cancers that can be presumptively service-connected in veterans exposed to radiation. In addition, the Veteran was not diagnosed with non-malignant thyroid nodule disease prior to his surgery. His nodule was found to be non-malignant after the surgery. Since the surgery successfully removed the benign nodule, the Veteran's remaining thyroid has not been diagnosed as demonstrating non-malignant thyroid nodule disease. Therefore he does not have a current diagnosis of one of the diseases listed in 38 C.F.R. § 3.311 (b) (2), nor does he have a disability within the meaning of the law. The assessment after the surgery was that the remaining thyroid demonstrated follicular adenoma, which, according to Dorland's Illustrated Medical Dictionary, is the arrangement of benign epithelial tumor cells "in the form of follicles." Dorland's Illustrated Medical Dictionary, 28 (32nd ed. 2012). The surgeon noted the Veteran's remaining thyroid did not demonstrate any abnormalities. 

As to both direct service connection and presumptive service connection, the preponderance of the evidence is against the claim. The Veteran does not have a current diagnosis for a disease that can be presumptively service-connected. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that in the absence of a present disability there can be no valid claim). In addition, the Veteran was not diagnosed with non-malignant thyroid nodule disease when he underwent his thyroid lobectomy. He had a non-malignant nodule that was successfully removed. At the time the Veteran filed his claim, he had not been diagnosed with non-malignant thyroid nodule disease, nor has he reported such a diagnosis during the course of the pending claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that a diagnosis made prior to the claim for benefits is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). The claim for service connection must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to August 25, 2010, is denied.

Entitlement to a 10 percent disability rating since August 25, 2010, for bilateral hearing loss is granted.

Entitlement to service connection for a thyroid condition is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


